978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elzine R. FABERS, Plaintiff-Appellant,v.H. Lawrence GARRETT, III, Secretary, Department of the Navy,Defendant-Appellee.
No. 92-1654.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 26, 1992

Appeal from the United States District Court for the District of South Carolina, at Charleston.
Elzine R. Fabers, Appellant Pro Se.
Margaret Beane Seymour, Assistant United States Attorney, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Elzine Fabers appeals from the district court's order granting the defendant's motion for summary judgment in her discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fabers v. Garrett, No. CA-90-2782-2 (D.S.C. Apr. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED